HE   i%TTO     SE>-   GESE
                              OF   TEXAS




    Mr. Allen Beinke                  Opinion No.   JM-1208
    Executive Director
    Texas Water Commission            Re: Potential conflict in two
    P. 0. Box 13087, Capitol          amendments adopted at the same
      Station                         legislative session regarding
    Austin, Texas 78711-3087          requirements  of notice      for
                                      selling realty located     in a
                                      special district   (RQ-1960)

    Dear   Mr. Beinke:

         You ask about the effect of two 1989         amendments   to
    section 50.301(b) of the Water Code.

         Section 50.301 requires a person who sells real estate
    in a specified type of special district to provide to the
    purchaser written notice regarding the district.  Water Code
    5 50.301(a).   The notice   is to be a separate written
    document executed  and acknowledged   by the seller.     Id.
    5 50.301(b).  The statute prescribes   the language  of the
    notice. Id.

         In 1989 the legislature adopted two bills that changed
    the language prescribed  by section 50.301(b). Acts   1989,
    71st Leg., ch. 1218, at 4937 (hereinafter House Bill 1333);
    ch. 935, at 3977 (hereinafter Senate Bill 1207).

         House Bill 1333 amended section 50.301 of the Water
    Code as well as several other'sections  of the Water Code.
    All of the provisions of House Bill 1333 relate to standby
    fees. One of those provisions added several sentences about
    standby  fees to    the language   prescribed  by   section
    50.301(b).

         Senate Bill 1207 made a number of additions     to and
    deletions from the language prescribed for the notice to be
    given under section 50.301(b). Acts 1989, 71st Leg., ch.
    935, § 1, at 3977. It also added a new provision,    section
    50.3011 of the Water Code, that provides    that the notice
    form required  to be used under section 50.301(b)      shall
r




                                     P. 6392
Mr. Allen Beinke - Page 2   (JM-1208)




contain specified language regarding standby fees. Id. § 3,
at 3980. Section 4 of the bill provides as follows:

           This Act takes effect immediately,  except
        that Section 3 takes effect on the date that
        H.B. No. 1333, Acts of the 71st Legislature,
        Regular Session, 1989, takes effect.  If H.B.
        No. 1333 fails to take effect, Section 3 has
        no effect.

It is clear from that provision that the legislature did not
intend to require that two separate notices be given under
section 50.301 of the Water Code.    Thus, your question  is
whether the language prescribed by Senate Bill 1207 or the
language prescribed by House Bill 1333 is to be used.

     Acts adopted at the same session of the legislature
should be read together and harmonized.     Martin v. Shepvard,
201 S.W.Zd 810, 814 (Tex. 1947). In this case, harmony        is
easily achieved.   Senate Bill 1207 made a number of changes
in the notice language,    including the addition of language
regarding standby   fees, whereas   the only change made by
House Bill 1333 was the addition of language          regarding
standby fees. The language regarding standby       fees in the     I

two bills is almost identical.     The only difference in the
language prescribed   is that Senate Bill 1207 contains       an
extra q*also.*' That additional      word merely    provides   a
transition: it does not change the meaning of the language.
The only other difference is that House Bill 1333 indicated
the place   in the notice at which the language regarding
standby fees was to be incorporated.     Senate Bill 1207, in
contrast, simply provided that the notice       form should be
"modified  in the manner necessary       to incorporate"     the
prescribed language regarding     standby fees.     Water Code
0 50.3011(b).   Consequently, if a vendor words the notice in
accordance with Senate Bill 1207, he will have incorporated
the substantive changes mandated by House Bill 1333. We do
not think that the inclusion or omission of the extra "also"
would affect the validity    of the notice.    Nor do we think
that the position of the language regarding standby         fees
would affect the validity,of the notice.

                        SUMMARY
           Two bills enacted by the 71st Legislature
        amend section 50.301(b) of the Water Code,
        which prescribes  the wording   of a notice
        required by section 50.301(a).    Acts   1989,
        71st Leg., ch. 1218 (House Bill 1333); id.                 ?
        ch. 935   (Senate Bill 1207).    Because   the




                                  P. 6393
Mr. Allen Beinke - Page 3     (JM-1208)




        changes in language mandated by Senate Bill
        1207 include the change in the language
        mandated by House Bill 1333, a purchaser can
        satisfy the requirements   of both bills by
        complying with the the notice as prescribed
        by Senate Bill 1207.

                                 axy$&


                                   JIM     MATTOX
                                   Attorney General of Texas

MARY KELLER
First Assistant Attorney General

Lou MCCREARY
Executive Assistant Attorney General

JUUGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                p. 6394